Name: Council Regulation (EEC) No 2427/76 of 4 October 1976 amending Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  food technology
 Date Published: nan

 7 . 10 . 76 Official Journal of the European Communities No L 276/ 3 COUNCIL REGULATION (EEC) No 2427/76 of 4 October 1976 amending Regulation (EEC) No 827 /68 on the common organization of the market in certain products listed in Annex II to the Treaty HAS ADOPTED THIS REGULATION : Article 1 The following product is hereby added to the Annex to Regulation (EEC) No 827/68 in the numerical order of the Common Customs Tariff : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine ( 2 ) was amended by Regulation (EEC) No 1 1 60/76 ( 3 ) ; whereas one such amendment excluded argol from the products controlled by Regulation (EEC) No 816/70 ; Whereas this product must therefore be added to those listed in the Annex to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organiza ­ tion of the market in certain products listed in Annex II to the Treaty (4 ), as last amended by Regulation (EEC) No 1 067/74 ( 5 ), CCT heading Description of goods No 23.05 Wine lees ; argol : B. Argol Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1976 . For the Council The President A. P. L. M. M. van der STEE (') Opinion delivered on 17 September 1976 (not yet published in the Official Journal ). ( 2 ) OJ No L 99 , 5 . 5 . 1970 , p. 1 . ( 3 ) OJ No L IIS , 24 . 5 . 1976 , p. 1 . ( 4 ) OJ No L 151 , 30 . 6 . 1968 , p. 16 . ( 5 ) O ) No L 120 , 1 . 5 . 1974 , p. 2 .